DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment and RCE filed 16 June 2021.
Claims 21-24, 26-29, and 31-34 are pending. Claims 21, 26, and 31 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dabet et al. (US 2008/0267505, published 30 October 2008, hereafter Dabets) and further in view of Pao et al. (US 2019/0019052, filed 14 July 2017, hereafter Pao) and further in view of Prag (US 2018/0275835, filed 22 March 2017).
As per independent claim 21, Dabet, which is analogous to the claimed invention because it is directed toward identification of information and populating a contact form, discloses an electronic device comprising:
a memory (Figure 3, item 80)
at least one processor (Figure 3, item 42) configured to:
	obtain, via a first application first text using an optical character recognition (OCR) of an image (Figure 1, item 14; Figure 3, item 44; paragraph 0032: Here, a contact form with fields is populated by performing an optical character recognition on a paper object, such as a printed business card)
	classify the contents into fields and associated values (Figure 1)
	display the output data on the display (paragraph 0032)
	based on a first user input to edit the output data, edit the output data (paragraph 0032: Here, a form is presented for a user to edit and/or fill. The edited/filled content constitutes a second text, different from the first text)
	based on a second user input to store the edited output data, control to store the edited output data as the at least one data set (Figure 4, item S124; paragraph 0077: Here, the form content is stored in a database)
Dabet fails to specifically disclose:
display a screen of a first application of the electronic device on the display
obtain, from the screen of the first application, first text using OCR, wherein the first text is input on the screen of the first application
obtain output data by inputting the obtained first text to a text classification model generated using a machine learning model distinct, wherein the output data comprise at least one data set, the at least one data set including at least one field name and an input value corresponding to the at least one field name
Pao, which is analogous to the claimed invention because it is directed toward text classifying in image data, discloses:
display a screen of a first application of the electronic device on the display (Figure 1; paragraphs 0025-0026)
obtain, from the screen of the first application, first text using OCR, wherein the first text is input on the screen of the first application (Figure 1, item 104; Figure 11; paragraph 0103)
obtain output data by inputting the obtained first text to a text classification model generated using a machine learning model distinct, wherein the output data comprise at least one data set, the at least one data set including at least one field name and an input value corresponding to the at least one field name (paragraphs 0003 and 0116: Here, a document is presented to the user on a device screen. Candidate textual content is identified within the display using an OCR application. The identified text is then classified using a set of tags and an associated relevancy value)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Pao with Dabet, with a reasonable expectation of success, as it would have enabled a user to extract and classify text in an electronic image document. This would have allowed a user to 
Dabet fails to specifically disclose based on a third user input for including the stored text on a screen of a second application of the electronic device, provide the screen, including the stored text, of the second application.
However, Prag, which is analogous art to the claimed invention because it is directed toward sharing contents between applications, discloses based on a third user input for including the stored text on a screen of a second application, provide the screen, of an electronic device, including the stored text, of the second application (paragraph 0003). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wang with Dabet’s creating a contact, with a reasonable expectation of success, as it would have allowed a user to contents across multiple applications. This would have enabled a user to share content between applications on his/her devices.
As per dependent claim 22, Dabet, Pao, and Prag disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Dabet discloses wherein the first user input includes a user input for selecting text for editing, from among the output first text, and a user input for editing the selected text (paragraph 0032).
As per dependent claim 23, Dabet, Pao, and Prag disclose the limitations similar to those in claim 22, and the same rejection is incorporated herein. Dabet discloses a display (Figure 1, item 14; paragraph 0050), wherein the at least one processor is further configured to, based on the user input for selecting the text for editing, control the display to display the text for editing to be distinguished from other text (paragraph 0032: Here, a field identified as needing to be edited and/or filled is highlighted differently from other fields).
As per dependent claim 24, Dabet, Pao, and Prag disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Dabet fails to specifically disclose wherein the first application is an application for creating a spreadsheet document. However, the examiner takes official notice that entering text into a spreadsheet document and storing that text was notoriously well-known in the art at the time of the applicant’s effective filing date. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known use of a spreadsheet with Dabet’s OCR and storing contact information, with a reasonable expectation of success, as it would have allowed a user to capture and store contact information within a spreadsheet. This would have provided the user with the advantage of performing spreadsheet operations on the data, such as sorting and filtering.
With respect to claims 26-29, the applicant discloses the limitations substantially similar to those in claims 21-24, respectively. Claims 26-29 are similarly rejected.
With respect to claims 31-34, the applicant discloses the limitations substantially similar to those in claims 21-24, respectively. Claims 31-34 are similarly rejected.







Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dabet, Pao, and Prag.

Applicant's arguments filed with respect to the use of official notice have been fully considered but they are not persuasive.
The applicant specifically argues that the rejection “does not convey that it would have been obvious to use the spreadsheet application to obtain the image, perform OCR, and use a machine learning model (page 13).” 
As previously noted, this argument ignores the rejection made by the examiner. The examiner does not allege that “use of a spreadsheet application to obtain an image” was well known. Instead, the examiner states, “the examiner takes official notice that entering text into a spreadsheet document and storing that text was notoriously well-known in the art at the time of the applicant’s effective filing date (see: Claim 24).” Thus, the applicant has not pointed out the supposed errors in the examiner’s action; instead, the applicant has ignored the examiner’s specific words. For these reasons, the applicant has not addressed the noticed fact and has not pointed out supposed errors relating to the noticed fact and why is not considered to be common knowledge or well-known in the art.
Instead, the applicant engages in a piecemeal analysis of the references, attacking the noticed fact for not disclosing limitations on which it is not relied upon for teaching. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In order to adequately traverse a factual assertion, the “applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (MPEP 2144.03(C)).” The applicant has not provided supposed errors related to the specific fact, “that entering text into a spreadsheet document and storing that text was notoriously well-known in the art at the time of the applicant’s effective filing date.” Additionally, the examiner has provided the reference, Excel 2007, Beyond the Manual, which provides support for such a limitation (page 251; see: Office Action mailed 16 April 2021, page 7). For these reasons, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144